


Exhibit 10.W

 

11TH FLOOR

 

--------------------------------------------------------------------------------


 

Office Building Lease

 

This Lease, made and executed this 1st day of November, 2002, between
CITINATIONAL-BUCKEYE BUILDING CO., a California limited partnership, 606 South
Olive Street, Office of the Building, Los Angeles, California 90014, hereinafter
designated the LANDLORD, and CITY NATIONAL BANK, a national banking association,
400 North Roxbury Drive, Beverly Hills, California 90210, hereinafter designated
the TENANT, consists of the following agreements:

 

1.  DEMISED PREMISES. USE AND TERM.  For and in consideration of the covenants
hereinafter mentioned, the Landlord leases to the Tenant and the Tenant hereby
leases from the Landlord the premises known as Suite 1100 consisting of
approximately 9,696 rentable square feet located on a portion of the
11th          Floor (as per the [ILLEGIBLE] plan, marked Exhibit “A”) in the
CITY NATIONAL BANK BUILDING, 606 South Olive Street, City of Los Angeles,
California, 90014 to be used by said Tenant as and for administrative offices
and for no other purpose, for the term commencing on the earlier of Tenant
occupying the Premises for the purpose of conducting business or March 1, 2003
and ending December 31, 2006.

 

2.  RENT.  The Tenant agrees to pay to the Landlord as rent for said leased
premises, monthly installments of Sixteen Thousand Nine Hundred Sixty-Eight and
0/100 Dollars ($16,968.00), each installment payable in advance on the 1st day
of each and every calendar month during the term hereof, commencing on the
earlier of Tenant occupying the Premises for the purpose of conducting business
or March 1, 2003, in lawful money of the United States of America, which the
Tenant agrees to pay to Landlord without deduction or offset, prior notice or
demand, at the office of the building or such place as the LANDLORD may
designate.  Said rent is subject to increases as provide in Articles 20, 37 and
as otherwise hereinafter provided.  In the event the actual commencement date of
this lease should fall on other than the 1st day of a calendar month, then the
rental for the first and last month of the lease term will be prorated on a
calendar month basis.

 

3.  SUBLEASING.  Neither Tenant, nor Tenant’s legal representatives or
successors shall mortgage or encumber this lease or sublease, or use or occupy
or permit the demised premises or any part thereof to be used or occupied by
others, without the prior written consent of Landlord in each instance in
accordance with the express terms and conditions of this Article.  Any such
mortgage, encumbrance, sublease or permission without such consent shall be
voidable, at the option of Landlord and, at the option of Landlord, shall
terminate this lease.  If the demised premises or any part thereof be occupied
by any party other than Tenant, without Landlord’s consent, Landlord may at its
option, collect rent from the occupant, and apply the net amount collected to
the rent herein reserved but no such occupancy or collection shall be deemed a
waiver of the conditions of this Article or the acceptance of the occupant as
Tenant or Subtenant or a release of Tenant from the further performance by
Tenant of the obligations on the part of Tenant under this lease.

 

No sublease may become effective unless and until Tenant has given Landlord at
least thirty (30) days prior written notice of such proposed bonafide sublease,
such notice to be received by Landlord at least thirty (30) days prior to the
proposed commencement date of such proposed sublease.  Said notice shall state
and include the following:  the name of the proposed Subtenant; the status of
the proposed Subtenant either as, an individual, partnership, corporation or the
like; the present business address of the proposed Subtenant; a present
financial statement of the proposed Subtenant; the stated use or purpose and
business to be conducted under the proposed sublease the proposed commencement
and termination date of such proposed sublease: and whether all or portion of
the leased premises is proposed to be subleased under such proposed sublease.

 

Tenant may sublease all or a portion of the demised premises only upon the
obtaining of Landlord’s written consent and subject to the following express
conditions: A. That Tenant does not sublease to more than a reasonable number of
Subtenants which number shall be subject to Landlord’s approval; B. That each
Subtenant shall be subject to the prior written approval of Landlord which
approval shall not be unreasonably withheld, but without limiting the generality
of the foregoing, it shall be reasonable for Landlord to deny such approval if:
(1) The use to be made of the demised premises by the proposed Subtenant is (a)
not generally consistent with the character and nature of all other [ILLEGIBLE]
in the Building or with Landlord’s leasing policy, or (b) a use which conflicts
with any so called “exclusive” then in favor of another tenant of the Building
or of any of Landlord’s other Buildings which are in the same complex as the
Building, or (c) any use which is the same as that stated in any percentage
lease to another tenant of the Building or any of Landlord’s other Buildings
which are in the same complex as the Building or (d) a use which would be
prohibited by any other portion of this lease (including but not limited to any
rules and regulations then in effect): or (2) The character, moral stability,
reputation and financial responsibility of the proposed Subtenant is not
reasonably satisfactory to Landlord or in any event not at least equal to those
which were possessed by Tenant as of the date of execution of this lease; C.
That in no event shall the term of such sublease be for a longer period thana
the unexpired term of this lease; D. That each sublease shall expressly provide
that it is subject and subordinate to this lease; E. That Tenant shall pay to
Landlord, Landlord’s then standard processing fee; F. That the proposed
Subtenant shall execute an agreement on Landlord’s then standard form pursuant
to which it shall agree to perform faithfully and be bound by all of the terms,
covenants, conditions, provisions and agreements of this lease for the period
covered by the sublease to the extent of the space subleased; G. That an
executed duplicate original of each sublease and assumption agreement in a form
acceptable to Landlord, together with all sums due, shall be delivered to
Landlord within five (5) days after the execution thereof and any such sublease
shall not be binding upon Landlord until the delivery of the foregoing to
Landlord and the execution and delivery of Landlord’s consent thereto and; H.
That Landlord shall have the right upon written demand to require the Subtenant
to pay the rent under the sublease directly to the Landlord and/or to require
Tenant to pay to Landlord a sum equal to (i) Fifty percent (50%) of any rent or
other consideration paid to Tenant by any Subtenant which is in excess of the
rent then being paid by Tenant to Landlord to the extent of, and as
apportionable to the space sought to be subleased pursuant to the terms of this
lease and (ii) any other profit or gain realized by Tenant from any such
subleasing.  All sums payable hereunder by Tenant shall be paid to landlord as
additional rent immediately upon receipt thereof by Tenant.  Any such rent,
profit, gain or other consideration, or sum equal to same, as set forth herein,
not so paid to Landlord as herein required, shall be and is deemed to be held
and retained by Tenant in trust for the sole benefit of Landlord, and, whether
actually held or retained by Tenant or not, shall be and is deemed to be held
and retained by Tenant in trust for the sole benefit of Landlord, and whether
actually held or retained by Tenant or not, shall be chargeable to Tenant and
payable to Landlord upon demand.  Any failure of refusal by Tenant to pay
Landlord same shall constitute a default and material breach of the terms,
covenants and conditions of this lease subjecting Tenant to all the rights and
remedies of Landlord under this lease and applicable law.

 

--------------------------------------------------------------------------------


 

The consent by Landlord to a sublease shall not in any way be construed to
relieve Tenant or the Subtenant from obtaining the express consent in writing of
Landlord to any further subleasing.  Any further subleasing shall require the
written consent of Tenant and any previous Subtenant except that Tenant and any
Subtenant hereunder expressly waive their right to consent to any further
subleasing of the premises on their behalf by Landlord.  The consent by Landlord
to a sublease shall not in any way be construed to release Tenant from any
liability whether past, present or future under this lease or to release Tenant
from any liability under this lease because of Landlord’s failure to give notice
of default under or in respect to any of the terms, covenants, conditions,
provisions or agreements of this lease.  Notwithstanding the consent of Landlord
to such sublease, Tenant shall remain liable for payment of all bills rendered
by Landlord for the charges incurred by the Subtenant for services and materials
supplied to the demised premises.  If Tenant is a corporation which, under the
then current guidelines published by the Commissioner or Corporations of the
State of California, is not deemed a public corporation, or if Tenant is an
unincorporated association or a partnership, the transfer assignment, or
hypothecation of any stock or interest in such corporation, association or
partnership in the excess of twenty-five (25%) percent shall be deemed a
proposed sublease within the meaning of this Article, including the requirement
of obtaining Landlord’s prior written consent.  Landlord hereby consents to the
assignment, subletting, or transfer of this lease by Tenant to any corporation
resulting from a consolidation, or to the surviving corporation in case of
merger, to which consolidation or merger Tenant shall be party, or to any bank
acquiring all or substantially all of the assets of Tenant, or to any
corporation result from a reorganization of Tenant.

 

4.  EXPIRATION.  If Tenant shall hold-over after the expiration of the lease
term with the written consent of Landlord, such holding shall be construed to be
a tenancy only from month-to-to-month, but otherwise in accordance with the
terms and conditions hereof insofar as they are applicable, but Tenant shall pay
the rate Landlord is then offering to prospective tenants for the herein demised
premises for such further time as Tenant may hold the same; but nothing in this
Article shall be construed as consent by Landlord to the occupancy or possession
of the demised premises by Tenant after the expiration of the term hereof.  If
Tenant holds over after the termination of this lease without express written
consent of the Landlord, Tenant shall pay to Landlord rent at the rate landlord
is then offering to prospective tenants for the herein demised premises (but in
no event less than two times the monthly rental which was payable for the last
month of the lease term), plus sums payable under Article 20 and other sums
payable as rent under this lease for the period during which Tenant retains
possession of the premises.  Nothing herein shall be construed as a waiver of
any of the Landlord’s rights or remedies to recover possession of the demised
premises.  Tenant shall be liable to Landlord for any and all damages suffered
by Landlord including but not limited to any damages to the demised premises and
any lost rentals, profits or leases suffered because of Tenant’s holdover of the
premises without the written consent of the Landlord.  This lease shall
terminate on the date set forth without the necessity of notice from either
party.

 

6.  AUTOMOBILE PARKING.  Automobile parking subject to availability, shall be
extended to Tenant’s invitees, in common with the invitees of other tenants, at
reasonable parking rates and upon other conditions established by Landlord from
time to time in the parking area where designated by Landlord.  Landlord
reserves the sole right and option as to whether or not an attendant will be
furnished for such automobile parking area or areas.  If no attendant is
furnished, Landlord will provide suitable designation of the parking area to
Tenant.  This right to park will be solely for the accommodation of the Tenant
and Tenant expressly agrees that Landlord assumes no responsibility of any kind
whatsoever in reference to such automobile parking areas or the use thereof by
the Tenant, its employees or invitees.  Notwithstanding anything in the contrary
contained in this Paragraph 6, Tenant shall be entitled to nine (9) automobile
parking permits per month notwithstanding how many parking permits Tenant has
used at anytime during the Term.

 

7.  ALTERATIONS-FIXTURES.  The leased premises shall not be altered, repaired or
changed without the written consent of Landlord first had and obtained, and all
such alterations, improvements or changes shall be at the sole cost of Tenant,
except that Tenant shall have the right to perform non-structural improvements
of the leased premises which do not affect the Building systems (as hereinafter
defined) or substantially alter the layout of the leased premises up to a total
expenditure which does not exceed the sum of $50,000 for any or all of such
improvements within any twelve (12) month period, without Landlord’s prior
written consent.  Tenant shall hold Landlord and the demised premises harmless
and free from any lien or claim therefore and all other liability, claims and
demands arising out of any work done or material supplied to the demised
premises at the instance of Tenant, and from all actions, suits and costs of
suit by any person to enforce any such lien or claim of lien, liability, claims
or demands, together with the costs of suit and attorney’s fees incurred by
Landlord in connecting therewith.  Tenant shall cause any mechanic’s lien or
other lien filed against the demised premises or the building of which the
demised premises are a part to be released and removed within ten (10) days of
such filling either by the satisfaction of such lien or by the posting of a
bond.  Landlord may impose, as a condition of such consent, such requirements as
Landlord in its sole discretion may deem reasonable and desirable, including,
but not limited to, the requirement that Tenant utilize for such purposes only
contractors, materials, mechanics and materialmen approved by Landlord, Tenant
shall construct such improvements, alterations or repairs in conformance with
any and all applicable rules and regulations of any Federal, State, County or
Municipal code or ordinance.  Tenant agrees to give Landlord written notice of
the commencement date of any alterations, improvements or repairs to be made in,
to or upon the premises not later than fifteen (15) days prior to the
commencement of any such work, in order to give Landlord time to post notices of
non-responsibility.  All such alterations, repairs, additions or improvements
(including any alterations, repairs, additions or improvements installed during
Tenant’s prior occupancy of the demised premises pursuant to any previous lease,
sublease or otherwise), shall, unless otherwise provided by written agreement,
become the property of Landlord and shall remain upon and be surrendered with
the premises upon the expiration of this lease or any sooner termination
thereof.

 

At the expiration of the term of this lease and provided that Tenant is not in
default hereunder, all Tenant’s free-standing personal property not attached to
the demised premises may be removed by Tenant, at Tenant’s sole expense,
provided, however, Tenant shall pay for any damages caused to the demised
premises by the removal of said items, so that after the removal of said items,
the demised premises will be in the same condition as at the time prior to the
said installations, if any, reasonable wear and tear excepted.  In any event, at
the sole option of Landlord, Tenant at its expense, must remove said items and
any improvements installed by Tenant

 

--------------------------------------------------------------------------------


 

other than the original improvements to ready the premises for Tenant’s
occupancy under this lease, and repair any damage to the premises occasioned by
said installation and/or removal and restore the premises to original
condition.  If Tenant shall fail to complete such removal or restoration and
repair such damage, Landlord may do so and charge the reasonable cost thereof to
Tenant, which sum shall be deemed additional rent hereunder and shall be due and
payable from Tenant to Landlord within ten (10) days after Landlord has rendered
to Tenant a written statement therefor.  Any improvements, equipment or personal
property not removed by Tenant from the premises upon the end of the term shall
be conclusively presumed to have been abandoned by Tenant, and the cost of
removal, storage and/or sale of same shall be deemed additional rent hereunder,
payable from Tenant to Landlord in the same manner as provided above with
respect to restoration charges.  Any tenant improvements for which an allowance
is given by Landlord to Tenant and all carpeting and/or drapes installed in the
premises shall become part of the realty and become the property of Landlord and
remain in the demised premises upon expiration or sooner termination of the
lease or Tenant’s vacating or abandonment of the demised premises.

 

The provisions of Articles 28 and 39 are incorporated herein by this reference
as if set forth in full.

 

8.  ETHICS.  If Tenant is a member of any profession, he agrees to abide by the
Code of Ethics of the association recognized as representing that particular
profession in the County of Los Angeles, State of California.

 

9.  UTILITIES.  Landlord agrees to supply for standard desk-furnished business
offices, during the usual building business hours on business days, necessary
amounts of domestic water for drinking purposes, heat, air-conditioning, and
electric current for lighting purposes and power for a reasonable number of
fractional horsepower office machines, together with Landlord’s standard
janitorial services five times each week, Saturdays, Sundays and recognized
legal holidays excepted.  Landlord shall not supply any janitorial services or
clearing for any plumbing fixtures located in the demised premises only and not
the common area.  Landlord shall provide the same services, maintenance and
repairs for the demised premises at Landlord’s sole cost as Landlord provides to
the other office space tenants in the building (as distinguished from
ground-floor tenants) commensurate with comparable office buildings in Los
Angeles. Tenant shall have the obligation and responsibility for cleaning and
maintaining any such plumbing fixtures.

 

Tenant will not, without the written consent of Landlord, use any office
equipment in the premises using current in excess of 110 volts, or which will in
any way generate heat or increase the amount of electricity, water or
air-conditioning usually furnished or supplied for use of the premises as
general office space; nor connect any apparatus or device for the purposes of
using electric current except through existing electrical outlets or for the use
of water except with existing water pipes in the premises.  If Tenant requires
water or electric current in excess of that usually furnished or supplied for
use of the premises as general office space.  Tenant shall first procure the
consent of Landlord, which consent shall not be unreasonably withheld or
delayed; provide, however, Landlord may cause a water meter or electric current
meter to be installed in the premises, to measure the amount of water and
electric current consumed for any such other use.  The cost of any such meters
and of installation, maintenance and repair thereof shall be paid for by Tenant
and Tenant agrees to pay Landlord promptly upon demand therefor by Landlord for
all such water and electric current consumed as shown by said meters, at the
rates charged for such services by the City of Los Angeles or the local public
utility, as the case may be, for furnishing the same, plus any additional
expense incurred in keeping account of the water and electric current so
consumed.

 

In the event Tenant utilizes or consumes utilities or services after usual
building business hours or in amounts which are appreciably in excess of those
utilized or consumed by the average office tenants in the building, Tenant shall
reimburse Landlord, as additional rent, upon receipt of demand therefor, the
cost of such excess consumption.  Landlord agrees to supply, for any storage
areas leased hereunder, during usual building business hours on business days,
reasonable amounts of electric current for lighting purposes only.  Landlord
shall have no obligation to supply to storage areas, water, heat,
air-conditioning or electric current for any purposes other than lighting.

 

At any time during the term of this lease, normal building business hours for
the furnishing of any utilities or services may be curtailed by Landlord without
abatement of rent, due to any Energy of Natural Resource Conservation Act now or
hereinafter enacted or the directive of any Energy or Natural Resource Agency or
any other similar or dissimilar statute or directive of any federal, state or
other governmental, or quasi-governmental agency, or public utility, or any
other entity vested with the power to regulate utilities or services.

 

10.  NOTICES.  All notices to be given hereunder by Landlord to Tenant shall be
in writing and may be served either personally or by depositing the same in the
United States mail, postage prepaid, either by ordinary, registered or certified
mail, and addressed to Tenant at the demised premises.  Notice shall be deemed
effective upon receipt of personal delivery or three (3) days after deposit in
any public depository of the United States mail or one (1) business day after
delivery to an overnight courier service.  If there be more than one Tenant,
then notice to any of them shall constitute notice to all and notice from any of
them shall constitute notice from all.  If Tenant be a corporation, then such
service upon any employee shall constitute service upon the corporation and in
this regard Tenant specifically waives any rights as to methods of service as
set out in Sections 1161 and 1162 of the California Code of Civil Procedure. 
Tenant hereby waives all other methods of notice prescribed by the Codes of
California.

 

Any notice desired to be served on Landlord by Tenant must be sent by prepaid
United States registered or certified mail to: Citinational-Buckeye Building
Co., 606 South Olive Street, Office of the Building, Los Angeles, California
90014, or at such other place as Landlord may from time to time designate in
writing.

 

11.  INSURANCE.  Tenant shall, at its sole expense, procure and maintain
comprehensive public liability insurance naming Landlord as an additional
insured for the demised premises during the term of this lease in minimum
amounts of $1,000,000.00 combined single limit.  Tenant shall furnish Landlord
with evidence of such insurance, in a form satisfactory to Landlord, which shall
provide that the coverage shall not be canceled or reduced without ten (10) days
prior written notice to Landlord.  The parties to this lease shall each procure
an appropriate clause in, or an endorsement on, any policy of fire or extended
coverage insurance covering the premises and the building of which the premises
are a part, and the improvements, furniture, fixtures, and equipment located in
or on the premises, pursuant to which the insurance companies waive subrogation
or consent to a waiver of right of recovery, and having obtained such clauses or
endorsements of waiver or subrogation or consent to a waiver of right of
recovery, each party hereby agrees that it shall not make any claim against or
seek to recover from the other for any loss or damage requiring  from fire or
other hazards covered by such fire and extended coverage insurance including
negligent acts.  Landlord shall procure and obtain comprehensive public
liability insurance naming Tenant as an additional insured in the minimum amount
of $1,000,000 combined single limit.  In addition, Landlord shall procure and
maintain 100% replacement cost insurance for the Building.

 

12.  RIGHTS OF LANDLORD.  Landlord reserves the following rights: (a) to change
the address and/or name of the building without notice or liability to Tenant;
(b) to designate all sources furnishing sign painting or lettering, ice, bottled
water and toilet supplies used on the premises; (c) constantly to have pass keys
to the premises; (d) to grant anyone the exclusive right to conduct any
particular business or undertaking in the building in which the demised premises
are situated provided that in no instance shall such right interfere or conflict
with Tenant’s banking business; (e) to enter the demised premises upon 24 hour
written notice except in an emergency whether or not Tenant is present to admit
Landlord for inspections, repairs, alterations or additions to the premises or
the building in which the premises are situated for window cleaning and
janitorial services, to exhibit the premises to others, to affix and display
“For Rent” signs during the last 6 months of the term of this lease, and for any
purpose whatsoever related to the safety, protection, preservation or
improvement of the premises, the said building, or Landlord’s interest, without
being deemed guilty of an eviction or disturbance of Tenant’s use and
possession, and without being liable in any manner to Tenant on account thereof;
(f) at any time, and from time to time, whether at the instance of Landlord or
pursuant to governmental requirements, at Landlord’s expense, to make repairs,
alterations, additions, improvements, whether structural or otherwise, in or to
the building, or any part thereof, including the demised premises.  Without
limiting the generality of

 

--------------------------------------------------------------------------------


 

the foregoing rights, Landlord shall specifically have the right to remove,
alter, improve or rebuild the lobby and all other public and rentable areas of
the building as the same are presently or shall hereafter be constituted, or any
part or parts thereof.  Landlord shall not be liable to Tenant for any expense,
injury, loss or damage resulting from any work so done in or about the demised
premises or the building or any adjacent or nearby buildings, land, street or
alley, all claims against the Landlord for any and all such liability being
hereby expressly released by Tenant, unless caused by Landlord’s negligence or
willful misconduct.  In connection with making repairs, alterations, decorating,
additions or improvements under the terms of this Article.  Landlord shall have
the right to access through the demised premises, as well as the right to take
into and upon and through said premises or any other part of the building all
material that may be required to make such repairs, alterations, decorating,
additions or improvements, as well as the right in the course of such work to
close entrances, doors, corridors, elevators, or other building facilities, or
temporarily to abate the operation of such facilities, without being deemed or
held guilty of an eviction of Tenant and without liability for damages to
Tenant’s property, business or person and without liability to Tenant by reason
of interference with the business of Tenant or inconvenience or annoyance to
Tenant or the customers of Tenant provided that Landlord shall in all events use
the right of access hereunder in such a manner as to minimize the disruption to
Tenant’s business.  The rent reserved herein shall in no wise abate while said
repairs, alterations, decorating, additions or improvement are being made, and
Tenant shall not be entitled to maintain any set-off or counter-claim for
damages of any kind against Landlord by reason thereof except in the case of
Landlord’s negligence, However, all such work shall be done in such manner as to
cause Tenant the least inconvenience practicable.  Landlord reserves and shall
have the right to enter upon the demised premises for the purpose of posting and
maintaining such notices on the premises as may be necessary to protect Landlord
against mechanic’s, materialmen’s or other liens and any other notices that may
be proper and necessary.

 

13.  DESTRUCTION-FIRE OR OTHER CAUSE.  If said building shall be totally
destroyed, this lease shall thereupon terminate.  If said building or demised
premises shall be damaged by fire, earthquake, or any other cause without fault
or neglect of Tenant, so that the leased premises become untenantable, then, if
the leased premises cannot be made tenantable within one hundred twenty (120)
working days from the date of such damage, this lease may be terminated by
Landlord or tenant.  In any case where the leased premises are rendered
partially and permanently untenantable by fire, earthquake, or other cause
without the fault or neglect of Tenant, the monthly rental shall be adjusted in
the proportion that the rental value of the untenantable portion of the demised
premises bears to the rental value of the whole thereof.

 

14.  RIGHT OF REPOSSESSION.  If, in compliance with any law, or ordinance now or
hereafter enacted, or if required to comply with the directions or requirements
of any public officer, board or commission, it becomes necessary for Landlord to
acquire permanently all or any portion of the demised premises, Landlord or its
assigns shall have the right to repossess the demised premises, or any portion
thereof, at any time upon thirty days’ written notice to Tenant, and when said
space shall have been so permanently repossessed, Landlord shall, in lieu of any
and all claims for damages, allow Tenant a credit on Tenant’s rent in the
proportion that the rental value of the space taken bears to the rental value of
the whole of the demised premises; provided, however, that if the space taken is
of such an amount or size as to make the remaining space unusable to Tenant,
then Landlord, upon thirty (30) days’ written notice from Tenant, will endeavor,
if available, to furnish Tenant with comparable space elsewhere in the building
and to place Tenant in such new space and pay all costs incurred by Landlord or
Tenant in such relocation, and this lease and each and all of the terms,
covenants and conditions thereof shall thereupon remain in full force and effect
and be deemed applicable to such new space; upon acceptance of such space by
Tenant and upon its sole and absolute discretion provided, however, that if
Landlord shall be unable to provide Tenant with such other space, then this
lease shall thereupon cease and terminate.  No exercise by Landlord of any right
herein reserved shall entitle Tenant to damages for any injury or inconvenienced
occasioned thereby, nor shall Tenant by reason thereof be entitled to any
abatement in rent (except as above set forth in case of taking of space
permanently.)

 

15.  EMINENT DOMAIN.  Should Landlord, at any time during the continuance in
force of this lease, be deprived of the building in which the demised premises
are situated, or any part thereof, or any part of the land on which the building
or appurtenances are situated, by condemnation or eminent domain proceedings,
this lease shall terminate, at Landlord’s option, on the date when Landlord is
actually deprived of possession of said land or building, or some part thereof,
and thereupon the parties hereto shall be released from all further obligations
hereunder, and Landlord shall thereupon repay to Tenant any rental theretofore
paid by Tenant and unearned at the date of such termination.  Tenant shall not
be entitled to any compensation, allowance, claim or offset of any kind against
the Landlord, as damages or otherwise, by reason of such condemnation or eminent
domain proceedings or by reason of being deprived of the demised premises or the
termination of this lease except to the extent Landlord receives proceeds which
relate to Tenant’s personal property, and said Tenant does hereby waive,
renounce and quit-claim to Landlord any right in and to any award, judgment,
payment or compensation which shall or may be made or given because of the
taking of said premises, or any portion thereof, by virtue of any such
condemnation or eminent domain proceedings, whether received in any such action
or in settlement or compromise thereof by Landlord, also except to the extent
Landlord receives proceeds which relate to Tenant’s personal property.  Further,
Tenant shall have the right to file a separate claim to recover the value of its
personal property in the eminent domain proceedings.

 

16.  USE OF BUILDING.  Tenant shall not be allowed to use the name of the
building in which the demised premises are located, or words to that effect, in
connection with any business carried on in said premises (except as Tenant’s
address) without written consent of Landlord.  Tenant shall not engage in any
advertising whatsoever, which in any way shall adversely affect the character of
the building of which the demised premises are a part.  Tenant further covenants
and agrees not to suffer or permit said premises, or any part thereof to be used
in any manner that will injure or impair the structural strength of said
building, and not to suffer or permit to be installed in said premises, any
machinery or apparatus, the weight or vibration of which will tend to injure or
impair the structural strength of said building.

 

17.  SUCCESSORS.  Subject to the aforementioned restrictions on assignment of
this lease on the part of Tenant, the words “Landlord” and “Tenant” as used
herein include, apply to, and bind and benefit the heirs, executors,
administrators, assigns and successors of Landlord and Tenant.  In the event of
any change of name, Tenant agrees to furnish Landlord with a change of business
or corporate name with appropriate supporting documentation.

 

18.  CO-TENANTS.  All persons comprising Tenant, together with all assignees and
Subtenants, should Landlord elect to treat said assignees and Subtenants as
Tenants, are to be held and hereby agree to be held jointly and severally
responsible for the payment of rent and the faithful performance of all the
terms, covenants and conditions of this lease.  Landlord shall have the right to
proceed against any person liable under this lease without the necessity of
first proceeding against any other person and without first pursuing any other
remedy.  Payment or refund by Landlord to any person who is one of the Tenants
hereunder of any sums, including but not limited to the security deposit due
under this lease, shall constitute payment or refund to any persons comprising
Tenant.

 

--------------------------------------------------------------------------------


 

19.  NON-LIABILITY OF LANDLORD.  Except in the event of Landlord’s negligence or
willful misconduct, Landlord shall not be liable to Tenant, or to any other
person or persons whomsoever, and Tenant hereby waives any and all claims for
any damages to the leased premises or for or on account of any loss, damage,
theft, injury to any person or property in or about said premises, or the
building of which the demised premises are a part, or the approaches or
entrances thereto, or on the streets, sidewalks, parking areas or corridors
thereof, caused or occasioned by said premises being out of repair, by defects
in said building or said premises or equipment contained therein, including, but
not limited to, any security system located in or about the demised premises
whether or not installed by Landlord, or by the failure to keep the same in good
order and repair, or by fire, gas, water, electricity, failure or malfunction of
the air-conditioning, or by the breaking, overflowing or leaking of roofs,
pipes, or walls of said building, or for any other damage or injury caused by
any acts or events whatsoever beyond the control of Landlord, including, but not
limited to, the acts and omissions of other Tenants and invitees of the
building.  Landlord shall not be liable and Tenant hereby waives all claims for
damages that may be caused by Landlord in re-entering and taking possession of
the premises as herein provided.

 

20.  INCREASE OF TAXES AND OPERATING COSTS.  Tenant shall pay all taxes assessed
during the term of this lease against Tenant’s personal property and trade
fixtures and against tenant improvements which exceed the building standard
tenant improvements whether installed by Landlord or by Tenant, or in Tenant’s
possession in, upon or about the demised premises.  Tenant shall also pay gross
receipts tax or any excise or other taxes or licenses on or measured by or
allocable to the rent payable hereunder (whether charged to Landlord or to
Tenant, or to either or both of them, and whether or not now customary or within
the contemplation of the parties hereto).  In the event any such taxes or
licenses shall be or have been imposed against the Landlord or the real property
of which the demised premises forms a part, then the amount of such taxes shall
be paid by Tenant, as additional rent upon demand for payment by Landlord.  Said
sum shall be payable in advance in equal monthly installments based upon
Landlord’s estimate of the total amount due.  Said estimated monthly payments
shall be adjusted annually to the actual tax or license due by payment by Tenant
or credit by Landlord of any difference.

 

If, (a) in any property tax fiscal year during the term of this lease Taxes
shall be increased above the Taxes for the base fiscal year, and/or (b) if in
any calendar year during the term of this lease Operating Costs shall be
increased above those in effect during the base year, both as hereinafter
defined, Tenant shall pay to Landlord, upon receipt of a statement therefor and
in the manner hereinafter set forth, as additional rent, 3.44% of the amount of
increase in Operating Costs.

 

A.   Definitions.            (1)  “Taxes” shall mean taxes and assessments upon
or with respect to the building of which the demises premises forms a part,
ancillary parking facilities servicing the building, and land upon which they
are located including but not limited to drive-ways, landscaped areas and
courtyard entrance areas (in this Article collectively referred to as the “land
and/or improvements”), imposed by Federal, State or local governments.  If,
because of any change in the method of taxation of real estate, any tax or
assessment is imposed upon Landlord or upon the owner of the land and/or
improvements, or upon or with respect to the land and/or improvements or the
rents or income therefrom, in substitution of or in lieu of any tax or
assessment which would otherwise be a real estate tax, such other tax or
assessment shall be deemed to be a real estate tax.  In case there shall be a
reduction of the assessed valuation on the land and/or improvements for any
fiscal year which affects the taxes in any year for which a rent adjustment
shall have been made, the rent adjustment shall be recalculated on the basis of
the revised assessed valuation and Landlord will credit against the rent next
becoming due from Tenant such sums as may be due to Tenant by reason of the
recalculation, less the expenses and costs incurred in effecting such reduction,
including but not limited to attorneys fees, Property Tax Consultants fee, and
other professional fees provided that such rent adjustment shall not reduce the
rent payable hereunder below the basic monthly rent payable as set forth in
Article 2 of this lease.  “Taxes” shall include any property taxes resulting
from any transfer or conveyance of the realty of which the demised premises
forms a part or from any transfer or conveyance of any ownership interest in any
entity owning said realty or any part thereof.  (2) “Operating Costs” shall mean
(a) wage and labor costs applicable to persons engaged in the management,
operations, maintenance, overhaul, improvement or repair of the land and/or
improvements, whether said persons be employed by Landlord or by an independent
contractor, with whom Landlord shall have contracted or may contract for such
services.  It is hereby understood that any increase or decrease in the hours of
employment or the number of paid holidays, or vacation days, social security
taxes, unemployment insurance taxes and the costs, if any, of providing
disability, hospitalization, medical welfare, pension, retirement or other
employee benefits imposed by law or by any collective bargaining agreement, or
any voluntary employee benefit plans, applicable with respect to such employees,
shall correspondingly affect the wage and labor costs; and (b) cost of
utilities, fuel, supplies, all insurance, service contracts, improvements
(excluding the interior of tenant spaces) of or on the land and/or improvements,
amortized over the useful life of such improvements in accordance with generally
accepted accounting principles; and (c) such other items as are customarily
included in the cost of managing (including but not limited to management fees),
operating (including but not limited to ground rent), maintaining (including but
not limited to cleaning and janitorial services), overhauling, improving and
repairing the land and/or improvements in accordance with generally accepted
accounting or management principles or practices.  The following shall be
excluded from the taxes and operating costs:  Federal and State income taxes
imposed on Landlord’s net income and any and all costs of any expenses to
procure tenants for the building, including but not limited to brokerage
commissions, legal fees, and remodeling costs of suites.  (3) “Base Year” shall
mean (a) for computation of Tax increases, the fiscal tax year ended June 30th,
2003, and (b) for computation of Operating Cost increases, the calendar year
2003.  (4) “Subsequent Year” shall mean each and every tax or calendar year, as
the case may be, following the base year failing wholly or partly within the
term of this lease.

 

B.   Statements for TENANT.   On or about the 1st day of April, in each and
every Subsequent Year, and within ninety (90) days after the expiration or
earlier termination of the term of this lease, Landlord will furnish to Tenant a
comparative statement which shall show a comparison of all pertinent costs,
either actual or estimated, and information applicable to the Taxes in the Base
Year and in the current tax year and applicable to Operating Costs in the Base
Year and in the calendar year preceding the year in which the comparative
statement is submitted, and the amount, if any, of the increase in Taxes and
Operating Costs and the amount thereof to be paid by Tenant.  In the event that
the Building is not at least ninety-five percent (95%) occupied during any Base
Year or Subsequent Year, then the costs for such year, either actual or
estimated, shall be adjusted and increased to reflect what expenses would have
been, had such occupancy been ninety-five percent (95%) during such entire
year.  The failure of Landlord to furnish a comparative statement for any year
in accordance with this Paragraph B shall be without prejudice to the right of
Landlord to furnish comparative statements in subsequent years.  In the event
that Landlord shall, for any reason, be unable to furnish a comparative
statement on or about April 1st of any year, or within ninety (90) days after
the expiration or earlier termination of this lease, Landlord may furnish such
statement as soon thereafter as practicable, with the same force and effect as a
comparative statement would have had, if delivered as aforesaid.

 

C.   Payment of Increase in Rent.  (1) The payment of any additional rent on
account of Taxes and Operating Cost increases, pursuant to the provisions of
this Article 20 shall be made as follows:  On the first day of the month
following the furnishing of a comparative statement, Tenant shall pay to
landlord as additional rent (a) a sum equal to 1/12th of Tenant’s share of tax
increase multiplied by the number of months then elapsed from the date
commencing with the 1st day of the current fiscal tax year up to the date of the
comparative statement (less any payments made in advance under the last previous
comparative statement submitted, if any), plus (b) a sum equal to 1/12th of
Tenant’s share of Operating Costs increase multiplied by the number of months
then elapsed from the date commencing with the first day of the preceding
calendar year up to the date of the comparative statement (less any payments
made in advance under the last previous comparative statement submitted, if
any), plus (c) in advance, 1/12th of such share of both Tax and Operating Cost
increases with respect to the then current month, and each month thereafter as
additional rent until a different comparative statement shall be submitted as
above provided.  (2) When the next comparative statement is submitted by
Landlord to Tenant, in the event that such comparative statement shall show an
increase in Taxes and/or Operating Costs which shall be different from the
increase paid or which was to be paid in advance under the last previous
comparative statement, then the additional rent that had been or was to be paid
in advance on account of Taxes and Operating Cost increases, shall be increased
or decreased accordingly.  (3) The additional rent due to Landlord or any credit
due to Tenant, as disclosed by the comparative statement furnished Tenant, shall
be paid or credited within Ten (10) days after the furnishing of such
comparative statement.  (4) In the Event Tenant should dispute any cost items in
any comparative statement furnished by Landlord pursuant to this Article,
Landlord and Tenant specifically agree that provided Tenant is not otherwise in
default in the payment of the basic

 

--------------------------------------------------------------------------------


 

monthly rent under this lease and Tenant first deposits with Landlord the total
sum in dispute hereunder, the cost items in dispute shall be submitted to an
independent Certified Public Accountant engaged by Tenant, for audit and
verification of the cost items disputed, and the finding and determination of
said independent Certified Public Accountant, shall be deemed conclusively
correct, final and binding between parties hereto without further remedy or
recourse to legal proceedings.  In the event such audit discloses that the
aggregate of the true amount of such cost items as verified is within three per
cent (3%) of the aggregate items disputed, Tenant shall pay the cost of such
audit, which shall be in accordance with the reasonable charges generally
prevailing for such work.  Sums payable under this Article are deemed
independent additional rental and are payable in addition to the rental
specified in Article 2 of this lease, any guaranteed minimum monthly rental, and
any percentage rental payable under this lease.

 

D.                                    Arbitration. Provided Tenant is not
otherwise in default in the payment of the basic monthly rent under this lease,
the interpretation, construction, performance, or breach of this Article 20, may
be settled by arbitration pursuant to the rules and regulations of the American
Arbitration Association.  Either party requesting arbitration under this
Article 20 shall make a demand on the other party by registered or certified
mail with a copy to the American Arbitration Association.  The arbitration shall
take place as noticed by the American Arbitration Association regardless of
whether one of the parties fails or refuses to participate.  In no event shall
any sum payable hereunder by withheld by Tenant pending completion of such
arbitration.

 

21.  GENDER.  In this lease, whenever the context so requires, the masculine
gender herein used shall include the feminine or neuter and singular number
shall include the plural.  The captions set forth in the various Articles of
this lease are for identification and convenience only and are not intended to,
and shall not be deemed to limit or expand the contents of the respective
Article.  If Tenant is a corporation, Tenant agrees to provide Landlord, upon
execution of this lease by Tenant, with a notarized copy of a corporate
resolution authorizing the Tenant corporation to execute this lease and any
appurtenant documents.

 

22.  SUBORDINATION.  Tenant expressly agrees that, at the sole option of
Landlord, this lease shall be either subject and subordinate, or paramount, to
all ground or underlying leases, mortgages, Deeds of Trust, or any other
encumbrances now placed or which may be placed in the future upon the real
property of which the demised premises are a part by the owners thereof, and to
all renewals, modifications, replacements of extensions thereof.  And Tenant
further agrees that, whenever requested to do so by Landlord, Tenant will
execute, sign and deliver any documents required to effecmate such subordination
or superiority.  Tenant shall, upon request form Landlord, execute and deliver
to Landlord any certificate or other instrument stating the date this lease will
terminate, the date to which rent has been modified or if Tenant claims a
deduction or offset hereunder, stating the effect of such modification and/or
the claimed deduction of offset.  Tenant hereby irrevocably constitutes and
appoints Landlord as Tenants’ attorney in fact to execute (and to deliver to any
third party) any documents required to effect such subordination or superiority
and nay such certificate or instrument for and on behalf of Tenant, if Tenant
shall have falled to do so within ten (10) days after request therefore by
Landlord, and in such event Landlord shall be conclusively deemed not in default
under this lease.  Any right, either expressed or implied, to quiet enjoyment of
the premises which Tenant may have under this lease shall be subject to any
subordination of this lease under this Article.

 

23.  DELAY IN OCCUPANCY.  Tenant, agrees that, in the event Landlord does not
deliver to Tenant timely possession of the demised premises at the commencement
of the term, due to failure of a previous tenant to promptly vacate the
premises, or due to delays of Landlord or its contractor in completing the
remodeling of the premises, or due to any other delays, Landlord shall not be
liable for any damage caused thereby; nor shall this lease by void or voidable
if possession is given to Tenant within one hundred twenty (120) days after the
date set for commencement of this lease, but in no event shall Tenant be liable
for rent until such time as Landlord offers to deliver possession of said
premises to Tenant.  However, the term hereof shall not be extended by such
delay.  Tenant may take possession of the demised premises upon execution of
this Lease for purposes of making tenant improvements prior to the commencement
of this lease, and Tenant shall be subject to all the covenants and conditions
hereof but shall not pay rent for such period ending with the commencement of
the term of this Lease.  In the event that the delay in delivering to Tenant
possession of said premises at the commencement of said term is caused by
Tenant, rentals shall nevertheless commence on the date set out in this lease
for the commencement of the term of this lease.

 

24.  CONDITIONS OF COVENANTS.  Each and all of the provisions of this lease are
conditions precedent to be faithfully and fully performed and observed by Tenant
to entitle Tenant to obtain and continue in possession of the premises
hereunder; said conditions are also covenants on the part of Tenant and time of
performance of each is of essence of this agreement.

 

25.  ATTORNEYS’ FEES.  If any action or actions be commenced for the breach of
any covenants or conditions of this lease, of for any rent, or any other action
arising out of this lease, or for the possession of said premises, or if
arbitration of Article 20 is requested by either party hereto, or if Landlord
necessarily intervenes in, or becomes a party, or is made a party to, any action
or actions accruing out of this lease in order to protect is rights, then losing
party will pay to prevailing party a reasonable attorney’s fee in such action or
actions, which fee shall be fixed by the court in such action.  As a further
inducement to Landlord to make this lease and in consideration thereof, Landlord
and Tenant covenant and agree that in any action or proceeding arising out of,
under or by virtue of this lease, Landlord and Tenant do hereby waive trial by
jury.

 

26.  BUILDING RULES.  Tenant covenants that Tenant, together with all persons
entering and/or occupying the demised premises shall keep and perform each and
all of the rules and regulations of the building hereinafter set forth which are
hereby referred to and made a part hereof.  Landlord shall have the right to
amend said rules and to make other and different reasonable rules and
regulations as in Landlord’s judgment may from time to time be necessary for the
management, safety, care and cleanliness of the premises, and for the
preservation of good order therein, as well as for the convenience of other
occupants and tenants therein.  Such rules and regulations may limit, restrict
and regulate the privileges of tenants in the said building, and all such rules
and regulations so made by Landlord, after notice thereof to Tenant, shall be
binding upon Tenant and become conditions of Tenant’s tenancy and covenants on
the part of and to be performed by Tenant.  Violation of any such rules and
regulations shall be deemed a material breach of this lease by Tenant.  Landlord
shall no be responsible to Tenant or to any other person for the non-observance
or violation of the rules and regulations by any other tenant or person.

 

27.  WAIVER.  No modification, alteration or waiver of any term, covenant or
condition of this lease shall be valid unless in writing subscribed by the
Landlord or by any officer of Landlord authorized in writing.  No waiver of a
breach of any covenant or condition shall be valid unless in writing subscribed
by the Landlord or by any officer of Landlord authorized in writing.  No waiver
of a breach of any covenant or condition shall be construed to be a waiver of
any succeeding breach.  No act, delay or omission done, suffered or permitted by
landlord shall be deemed to exhaust or impair any right, remedy or power of
Landlord hereunder, Landlord shall have the right to accept any rental payment
tendered by Tenant for lesser amounts that the full rental due without waiver of
the balance due from Tenant, and in this regard Landlord shall have the right to
deposit any checks tendered by Tenant regardless of any restrictive notations or
endorsements placed thereon by Tenant or set forth in any accompanying
transmittal without waiver of the balance due Landlord.  Landlord’s acceptance
of the keys in the premises shall not constitute a surrender or termination of
this lease.  A surrender or termination of this lease can only be effected by
way of written agreement between the parties.  This agreement contains the
entire contract between the parties hereto, and there are no oral or other
agreements between Tenant and Landlord with regard to this lease, except those
expressly set out

 

--------------------------------------------------------------------------------


 

herein, and no representative or officer of Landlord has any power to change,
modify or make any other terms or representations whatsoever than those herein
set forth.  Tenant hereby waives the provisions of Section 1932, 1941, 1942 and
subdivision (4) of Section 1933 of the Civil Code of the State of California and
any and all other statutes or laws permitting a tenant to make repairs at the
expense of the landlord or to terminate a lease by reason of the condition of
the premises or any part thereof.  Should any part, clause, provision or
condition of this lease be held to be void, invalid or inoperative, such
invalidity shall not affect any other clause, provision or condition hereof, but
the remainder of this lease shall be effective as through such invalid clause,
provision or condition had not been included herein.

 

28.  COVENANT BY TENANT.  HAZARDOUS MATERIALS.  Tenant covenants to hold
Landlord free and harmless from all loss or damage resulting from Tenant’s
violation of any term or provision of this lease, including but not limited to
attorney fees and court costs.

 

Tenant further covenants to hold Landlord free and harmless from the use, misuse
or neglect of said premises or appurtenances and expressly waives, in favor of
Landlord, all claims arising out of any alleged defective or unsafe condition
thereof, unless the same was caused by the negligence or willful misconduct of
Landlord.

 

Tenant agrees to pay for all damages which may be caused to Landlord or the
building in which the demised premises are situated or to any tenant or occupant
thereof by any act or failure to act of Tenant or any of Tenant’s invitees,
contractors, agents, guests, visitors or employees, and Tenant further agrees
not to use or suffer to be used the demised premises in any manner which will
increase the present rate of premium for insurance on said building, or cause a
cancellation of any insurance policy relating to said building or keep or suffer
to be kept therein any gasoline, distillate, petroleum, hazardous substances or
explosive products.  Tenant agrees during the entire term to take good care of
the demised premises and to keep the interior thereof in good order, repair and
condition, natural deterioration with careful use and injury by fire, the
elements and acts of God excepted.

 

Tenant hereby represents and warrants that no real estate broker nor any other
person than Landlord, its agents and employees, has been involved in the
securing and negotiations of this lease, nor is any broker or any other person
entitled to any commission, finder’s fee, nor any other payment as a result of
Tenant’s execution of this lease.

 

Tenant shall not use, generate, manufacture, produce, store, treat or dispose of
on, under or about the Leased Premises or the Building, or any part thereof, any
pesticides, fungicides, solvents, herbicides, flammable explosives, asbestos,
radioactive materials, hazardous wastes, toxic substances or related injurious
materials, whether injurious by themselves or in combination with other
materials (collectively, “Hazardous Materials”).  As used in this Paragraph 7.C,
Hazardous Materials shall include but not be limited to substance defined as
“hazardous substances”, “hazardous materials”, or “toxic substances” in the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, 42 U.S.C. Section 9601, et seq.: the Hazardous Materials Transportation
Act, 49 U.S.C. Section 1801, et seq.: the Resource Conservation and Recovery
Act, 42 U.S.C. Section 6901 et seq.: and those substances defined as “hazardous
wastes” in Section 25117 of the California Health & Safety Code or as “hazardous
substances in section 20316 of the California Health and Safety Code; and in the
regulations adopted and publications promulgated pursuant to said laws. 
California Health and Safety Code Section 25359.7 (b) requires any tenant of
real property who knows, or has reasonable cause to believe, that any release of
a hazardous substance has come to be located in, on or beneath such real
property to give written notice of such condition to the owner thereof.  Tenant
shall comply with requirements of Section 25359.7 (b) and any successor statute
thereto and with all other status, laws, ordinances, rules, regulations and
orders of governmental authorities with respect to hazardous substances.

 

Tenant shall indemnify, defend (by counsel reasonably acceptable to Landlord),
protect, and hold Landlord, and each of Landlord’s partners, employees, agents,
attorneys, successors and assigns, free and harmless from and against any and
all claims, liabilities, penalties, forfeitures, losses or expenses (including
attorneys’ fees) or death of or injury to any person or damage to any property
whatsoever, arising from or caused in whole or in part, directly or indirectly
by (a) Tenant’s possession in, on, under or about the Leased Premises or
discharge in or from the Leased Premises of any Hazardous Materials or Tenant’s
use, analysis, storage, transportation, disposal, release, threatened release,
discharge or generation of Hazardous Materials to, in, on, under, about or from
the Leased premises or the Building, or (b) Tenant’s failure to comply with any
Federal, State, County, Municipal, local or other law, rule, ordinance and
regulation now or hereafter in effect relating to the industrial hygiene,
environmental protection, use, analysis, generation, manufacture, purchase,
transportation, storage and disposal of hazardous, toxic, contaminated,
polluting and radioactive matter, substances and wastes.  Tenant’s obligations
hereunder shall include, without limitation, and whether foreseeable or
unforeseeable, all costs of any required or necessary repair, cleanup,
detoxification or decontamination of the Leased Premises or the Building, and
the preparation and implementation of any closure, remedial action or other
required plans in connection therewith, and shall survive the expiration or
earlier termination of this Lease.  For purposes of the release and indemnity
provisions hereof, any acts or omissions of Tenant, or by employees, agents,
assignees, contractors or subcontractors of Tenant or others acting for or on
behalf of Tenant (whether or not they are negligent, intentional, willful or
unlawful) shall be strictly attributable to Tenant.

 

29.  DEFAULT.  A.  It shall, at Landlord’s option, be deemed a breach of this
lease if (1) Tenant defaults (a) in the making of any payment of money pursuant
to this lease within five (5) days after notice thereof, or (b) fulfilling any
other term, covenant, condition, provision, or agreement of this lease if said
default under this Article 29 continues to exist at the expiration of thirty
(30) days after notice thereof given by Landlord to Tenant, or (2) Tenant shall
fail to move into or take possession of demised premises within fifteen (15)
days after Landlord offers the premises for occupancy or (3) any execution or
attachment shall be issued against Tenant or any of Tenant’s property or (4) the
demised premises shall be taken or occupied or attempted to be taken or occupied
by someone other than Tenant except as permitted under paragraph 3 hereof or (5)
Tenant shall default with respect to any other lease between (a) Landlord and
Tenant, or (b) any parent company or subsidiary company or affiliate or agent of
Landlord or Tenant or (6) Tenant assigns or otherwise transfers substantially
all of the assets used in connection with the business conducted in demised
premises except as permitted under paragraph 3 hereof.

 

B.  In the event that Landlord elects, pursuant to paragraph A of this Article,
to declare a breach of this lease, then Landlord shall have the right to give
Tenant fifteen (15) days notice of intention to end the term of this lease and
thereupon, at the expiration of said fifteen (15) business days, the term of
this lease shall expire as fully and completely as if that day were the day
herein definitely fixed for the expiration of the term hereof and Tenant shall
then quit and surrender the demised premises to Landlord, but Tenant shall
remain liable as hereinafter provided.  If Tenant fails to so quit and surrender
the demised premises as aforesaid, Landlord shall have the right, without notice
to re-enter demised premises and disposses Tenant and the legal representatives
of Tenant and all other occupants of demised premises by unlawful detainer or
other summary proceedings, or otherwise, and remove their effects and regain
possession of demised premises (but Landlord shall not be obligated to effect
such removal) and Tenant hereby waives service of notice of intention to
re-enter or to institute legal proceeding to that end.

 

C.  In the event of any breach of this lease by Tenant (and regardless of
whether or not Tenant has abandoned the demised premises), this lease shall not
terminate unless Landlord, at Landlord’s option, elects at any time when Tenant
is in breach of this lease to terminate Tenant’s right to possession as provided
in Paragraph B and of this Article or, at Landlord’s further option, by the
giving of any notice (including but not limited to any notice preliminary or
prerequisite to the bringing of legal proceedings in unlawful detainer )
terminating Tenant’s right to possession.  For so long as this lease so
continues in efforts, Landlord may enforce all of Landlord’s rights and remedies
under this lease, including the right to recover all rent as it becomes due
hereunder.  For the purposes of this Paragraph C, the following shall not
constitute termination of Landlord’s right to possession; (1) acts of
maintenance or preservation or efforts to relet demised premises, or (2) the
appointment of a receiver upon initiative of Landlord to protect Landlord’s
interest under this lease.

 

D.  In the event of termination of this lease or termination of Tenant’s right
to possession (as result of Tenant’s breach of this lease or pursuant to
Article 30 (Bankruptcy), landlord shall have the right: (1) To remove any and
all persons and property from demised premises pursuant to such rights and
remedies as the laws of the State of California shall then provide or permit,
but Landlord shall not be obligated to effect such removal.  Such property may,
at Landlord’s option, be stored or otherwise dealt with as such laws may then
provide or permit, including but not limited to the right of Landlord to store
the same or any part thereof, in a warehouse or

 

--------------------------------------------------------------------------------


 

elsewhere at the expense and risk of and for the account of Tenant. (2) To
recover from Tenant damages which shall include but not be limited to: (a) The
worth, at the time of award, of the unpaid rent (including but not limited to
increases in rent pursuant to Article 20 even if determined at a later date)
which have been earned at the time of termination; (b) The worth, at the time of
award, by which the unpaid rent (including but not limited to increases in rent
pursuant to Article 20 even if determined at a later date) which would have been
earned after termination until the time of award exceeds the amount of such
rental loss that the Tenant proves could have been reasonably avoided; (c) The
worth, at the time of award, of the amount by which the unpaid rent (including
but not limited to increases in rent pursuant to Article 20 even if determined
at a later date) for the balance of the term after the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably avoided
for the same period; and (d) Such expenses as Landlord may incur for legal
actions, attorney’s fees, court costs, for reletting (including but not limited
to any remodeling, renovations or alterations of the premises), and for keeping
demised premises in good order, condition and repair (before and after Landlord
has prepared the same for reletting), and all costs (including but not limited
to attorneys’ and receivers’ fees) incurred in connection with the appointment
of and performance by any receiver and any other amount necessary to compensate
Landlord for all the detriment approximately caused by Tenant’s failure to
perform these obligations under the lease or which in the ordinary course of
things would be likely to result therefrom.  The “worth of at the time or award”
shall include interest at the maximum legal rate. (3) To enforce, to the extent
permitted by the laws of the State of California then in force and effect, any
other rights or remedies set forth in this lease or otherwise applicable hereto
by operation of law or contract.

 

E.  In the event of a breach or threatened breach by Tenant of any of the terms,
covenants, conditions, provisions or agreements of this lease Landlord shall
additionally have the right of injunction.  Mention in this lease of any
particular remedy shall not preclude Landlord from any other remedy, at law or
in equity.

 

F.  Tenant hereby expressly waives any and all rights of redemption granted by
or under any present or future law in the event of Tenant’s being evleted or
dispossessed or any cause, or in the event of Landlord’s obtaining possession of
demised premises, by reason of the violation by Tenant of any of the terms,
covenants, conditions, provisions or a agreements of this lease, or otherwise.

 

G.  Any amount due to Landlord not paid when due shall bear interest at the
maximum rate then allowable by law from the date due.  On any amounts not paid
within twenty-five (25) days from the date due, Tenant shall pay Landlord a late
charge of five (5%) per month for Landlord’s administrative expenses, plus the
amount of legal costs and attorney’s fees incurred by Landlord prior to trial,
for the collection of such delinquent rent.  Landlord shall have the right to
apply the first monies received from Tenant to late charges and interest. 
Payment of such interest and late charges shall not excuse or cure any default
by Tenant under this lease.  Interest shall not be payable on late charges.

 

30.  BANKRUPTCY.  If, at any time during the term of this lease, in any judicial
action proceeding in any court against Tenant, a receiver or other officer of
agent abc appointed to take charge of said premises or the business conducted
therein and shall be in possession thereof, or if this lease or the interest or
estate created thereby vest in any other person or persons by operation of law
or otherwise, except by consent of Landlord, or in the event of any action taken
by or against Tenant under the federal bankruptcy laws or other applicable
statutes of the United States, or any state, or if Tenant shall make an
assignment for the benefit of creditors, or if an attachment or execution is
levied upon Tenant’s property or interest under this lease which is not
satisfied or released within thirty (30) days thereafter, the occurrence of any
such event shall be deemed to be a breach of this lease by Tenant, and Landlord
shall have the rights herein provided in the event of any such breach, including
the right, at Landlord’s option, to terminate this lease immediately and enter
said premises and removal all persons and property therefrom.

 

31.  ACCEPTANCE.  Tenant agrees that, upon substantial completion of said
premises and/or upon Landlord’s offer to deliver the same for occupancy by
Tenant, Tenant will accept said premises and take possession thereof.  The entry
of the Tenant into the possession of the demised premises shall be conclusive
acknowledgement on Tenant’s part of Tenant’s acceptance of the premises and that
they are in good and tenantable condition, except as to latent defects not
apparent by reasonable visual inspection.  At the expiration or sooner
termination of this, Tenant shall deliver the demised premises to landlord,
clean and in a state of repair in which said premise existed at the commencement
of the term hereof, reasonable wear and tear excepted.  There are no
representations or warranties of Landlord as to the condition or state of repair
of the premises except as expressly stated in this lease.  Tenant’s failure to
accept the premises upon Landlord’s offer of delivery shall in no way postpone
the commencement of this lease or Tenant’s obligation to pay rental hereunder.

 

32.  COMPLIANCE.  Tenant shall, at Tenant’s expense, comply with all laws,
rules, orders, ordinances, regulations and requirements or municipal, state and
federal governments, boards and authorities relative to the Tenant’s occupancy
of the demised premises or to the business to be conducted therein.  Tenant will
keep the said premise sin a clean and orderly condition and in accordance with
all laws and ordinances and the direction of all public officers, and, as far as
reasonably possible, shall keep all immoral and disreputable persons out of said
premises to the end that the reputation of the demised premises and the said
building as a first class office building may be preserved.  No trade,
occupation, game or business shall be conducted upon said premises which shall
be unlawful or of unethical character.  The demised premises shall not be used
for cooking, lodging, sleeping or for immoral purposes and no objectionable
noise, vibration or odor shall be permitted to escape from said premises. 
Tenant shall not install nor maintain vending machines on the demised premises
nor engage in any activity which violates landlord’s Certificate of Occupancy
relating thereto.

 

33.  CALIFORNIA LAW.  The provision of this lease shall be construted and
interpreted in accordance with the laws of the State of California.  The
language in all parts of this lease shall to construed in all cases according to
its fair meaning and not strictly for or against either Landlord or Tenant.  The
lease shall be deemed to be jointly prepared by both of the parties hereto, and
any ambiguities or uncertainties herein shall not be construed for or against
either of the parties hereto.

 

34.  TRANSFER OF LANDLORD’S INTEREST.  The term “Landlord” as used in this
lease, insofar as covenants or obligations on the part of Landlord are
concerned, shall be limited to mean and include only the owner, or owners, at
the time in question, of the fee or the ground lease on the demised premises and
in the event of any transfer of the title to such Proprietary interest, the
Landlord named herein (and in case of any subsequent transfers or conveyances,
the then Grantor), their employees and agents shall be automatically freed and
relived from and after the date of such transfer or conveyance of all personal
liability with respect to the performance of any covenants or obligations on the
part of Landlord contained in this lease thereafter to be performed; provided,
that any funds in the hands of such Landlord or the then Grantor at the time of
such transfer in which Tenant an interest shall be turned over to the Grantee,
and any amount then due and payable to Tenant by Landlord or the then Grantor
under any provision of this lease shall be paid to Tenant, it being intended
hereby that the covenants and obligations contained its this lease on the part
of Landlord shall, subject as aforesaid, be binding upon Landlord, its
successors and assigns only during and in respect to their successive periods of
ownership.

 

35.  FORCE MAJEURE.  Any act of the Landlord required by this lease to be done
within a specified time shall be subject to excusable delays.  The term
“excusable delays” shall be deemed to mean any delays caused by or due to fire,
the elements of nature, casualties, strikes, lockouts or other labor troubles,
governmental regulations, shortages or material, or supplies, or any cause,
whether similar or dissimilar to the foregoing beyond the control of Landlord
which affects the performance of Landlord.  Landlord shall not be liable to
Tenant, in damages or otherwise nor shall Landlord be deemed in default
hereunder, for any failure, suspension, stoppage or interruption of any public
utility services, air conditioning or elevator service, caused by repairs,
replacements, riots, strikes, labor disputes, fire explosion, earthquake,
floods, rain storms, war, insurrection failure of any public utility to furnish
service for any reason whatsoever (including, but not limited to any rationing
or reduction in

 

--------------------------------------------------------------------------------


 

service due to any Energy or Natural Resource Conservation Act or Agency, or any
Environmental Protection Act or Agency, or any other similar or dissimilar act,
statute, ordinance, regulation or directive of any federal, state, county,
municipality, or any other governmental or quasi-governmental agency, or if-any
public utility or any other public or private agency or entity vested with the
power to curtail service as a means of conserving or controlling the consumption
of water, gas, electricity or any other utility, or any other energy or energy
product, or natural resource, or any product or service), act of God, accidents
or any other similar or dissimilar causes beyond the reasonable control of
Landlord; nor shall such failure or reduction constitute an eviction.  There
shall be no abatements of rent by reason of any such failure or reduction.

 

36.  TAXES, ASSESSMENTS AND OTHER CHARGES.  In addition to rental, operating
cost increases and any charges for utilities or services payable under this
lease.  Landlord may at any item during the term of this agreement increase the
service or utilities charges payable as additional rent to reflect any and all
expenses costs (including but not limited to costs to secure any alternate
source of utilities, energy, products or service), improvements, taxes,
assessments, charges, surcharges or penalties which Landlord is subject to or
required to make after the execution date of this lease pursuant to any Energy
or Natural Resource Conservation Act or Agency, or any Environmental Protection
Act or Agency, or any other similar or dissimilar act, statute, ordinance,
regulation or directive of any federal, state, county, municipality, or any
other governmental or quasi-governmental agency, or any public utility of any
other public or private agency or entity vested with the power to impose taxes,
assessments, charges, surcharges or penalties as a means of conserving or
controlling the consumption of water, gas, electricity or any other utility, or
any other energy or energy product, or natural resource, or any product or
service, whether or not such taxes, assessments, charges, surcharges or
penalties are based upon or applied (either directly or indirectly) to any
utility, product or service charge.  Such increase to Tenant shall be based upon
a proportion of the sum due as determined by Landlord, to be reasonably
applicable to Tenant and shall be due and payable within ten (10) days after
billing by Landlord.  In any event, Tenant shall pay all such taxes,
assessments, expenses, charges, or surcharges that are imposed directly against
Tenant.

 

Tenant shall pay Tenant’s Percentage Share (as specified in Article 20) of any
special assessment levied upon the building, improvements or real property upon
which the demised premises are located by the Los Angeles Rapid Transit District
(or any other governmental entity having the authority to impose such
assessment) (the “Metrorail Assessment”).  Tenant shall pay Tenant’s Percentage
Share of the Metrorail Assessment in equal monthly installments as the same are
billed by Landlord to Tenant.  Landlord may require that the final installment
be due and payable on the first day of the month in which the Metrorail
Assessment is due.  Tenant’s obligation requires Tenant to pay Tenant’s
Percentage Share of the entire Metrorail Assessment for each calendar year of
the Term and is not limited to Tenant’s Percentage Share of any annual increases
made, from time to time, to the Metrorail Assessment.  If the bill for the
Metrorail Assessment specifies that it applies to a given period of time,
Tenant’s obligations shall be amortized to be extent the Term of the Lease does
not include all such period.

 

Tenant shall pay Tenant’s Percentage Share (as specified in Article 20) of any
special assessment, tax, levy, surcharge or fee levied upon the building,
improvements or Real Property by the City or County of Los Angeles in connection
with the development, improvement or beautification of Pershing Square or the
area immediately adjacent thereto (the “Pershing Square Assessment”).  Tenant’s
obligation requires Tenant to pay Tenant’s Percentage Share of the entire
Pershing Square Assessment for each calendar year of the Term and is not limited
to Tenant’s Percentage Share of any annual increases made, form time to time, to
the Pershing Square Assessment.  If the bill for the Pershing Square Assessment
specifies that it applies to a given period of time, Tenant’s obligations shall
me amortized to the extent the Term of this Lease does not include all such
period.

 

37.

 

38.  CONDITION OF THE PREMISES.  Tenant agrees that the demised premises are
being leased in an “as is” condition and Landlord is not obligated to perform
any work of any kind to prepare the premises for Tenant’s occupancy, except as
otherwise expressly provided for by written amendment to this lease.

 

Landlord agrees to allow Tenant to use the carpeting and window dressings, if
any, in the demised premises for the term of this lease.  Tenant agrees to
maintain and/or clean the carpeting and window dressings during the term of this
lease and upon the expiration thereof, return the same to Landlord, reasonably
clean, and in the same condition as when received, normal wear and tear
excepted.  Landlord agrees to provide normal vacuuming of the carpets only.

 

The area of the leased premises is based upon the retable area, which includes
Tenant’s proportionate share of the public elevator lobby, toilet rooms,
corridors and other public areas on the floor on which the demised premises are
located.  Notwithstanding anything to the contrary contained herein, Landlord
represents and warrants that it has undertaken an asbestos abetment program for
the floor on which the demised premises exist and that all structural columns
from slab to the slab above the existing acoustic tile have been completely
enclosed and to the extent Tenant removes the existing acoustic tile on such
floor, all exposed columns, beam, conduits and pipes above such apostle tile are
completely enclosed with lath, plaster, and/or/or other protective coverings. 
Landlord shall provide Tenant with an allowance of up to $96,960.00 to be paid
to Tenant upon the request of Tenant and to be used by Tenant in connection with
Tenant’s remodeling and renovation work to the leased premises contemplated to
be undertaken by Tenant as more specifically outlined in Exhibit B hereto. 
Tenant, at Landlord’s sole cost and expenses shall remodel and upgrade the
public restrooms and common areas on the 11th floor to the Building standard and
as required as a result of building and safety department, fire department,
Americans with Disability Act or other regulatory requirements resulting from
Tenant’s construction, use or occupancy of the demised premises.  Tenant shall
advance the costs of such common area improvements and Landlord shall reimburse
Tenant for such costs within ten (10) business day of Tenant’s delivery to
Landlord of the Invoices for such work.  All work shall be performed in
accordance with Article 7 of the Lease with such standard to be approved by
Tenant.

 

--------------------------------------------------------------------------------


 

39.  FIRE PROOFING AND INSULATING MATERIALS.  Tenant acknowledges that certain
fire-proofing and insulating materials used in the construction of the Building
contain asbestos and other hazardous substances (collectively “asbestos”).  If
any governmental entity promulgates or revises a statute, ordinance, code, rule
or regulation, or imposes mandatory or voluntary controls or guidelines with
respect to such asbestos-containing materials or if Landlord otherwise so
elects, Landlord may, in its sole discretion, comply with such mandatory or
voluntary controls or guidelines, or elect to make such alterations or remove
such asbestos-containing materials.  Such compliance or the making of
alterations, and the removal of all or a portion of such asbestos containing
materials, whether in the Premises or elsewhere in the Building, shall not, in
any event constitute a breach by Landlord of any provision of this Lease,
relieve Tenant of the obligation to pay any Rent due under this Lease,
constitute or be construed as a constructive or other eviction of Tenant, or
constitute or be construed as a breach of Tenant’s quiet enjoyment except to the
extent Tenant is deprived of the use of the Premises.  In accordance with
Proposition 65 (Assembly Bill No. 3713) and the regulations promulgated
thereunder (California Health and Safety Code Sections 25249.6 et. seq.) which
require that persons subject to “environmental exposure” to certain designated
chemicals, such as asbestos, receive warning, you are advised that:

 

WARNING: THE BUILDING CONTAINS ASBESTOS
A CHEMICAL KNOWN TO THE STATE OF
CALIFORNIA TO CAUSE CANCER.

 

Tenant also acknowledges that Landlord has promulgated building regulations and
procedures governing the manner in which Tenant may undertake alterations,
additions, modifications and improvements to the Premises in those areas where
asbestos-containing materials may be located, and such regulations and
procedures may be modified, amended or supplemented from time to time.  Prior to
undertaking any physical work in or around the Premises, Tenant shall notify
Landlord in writing, of the exact nature and location of the proposed work and
shall promptly supply such additional information regarding the proposed work as
Landlord shall request.  After receipt of Tenant’s notice, Landlord shall, to
the extent appropriate, supply Tenant with the Building regulations and
procedures for working in areas where there is a risk of coming into contact
with asbestos-containing materials.  Tenant shall, at Tenant’s sole cost and
expense, strictly comply with all such Building regulations and procedures
established by Landlord and with all applicable governmental statutes,
ordinances, codes, rules, regulations, restrictions and guidelines (herein
“governmental controls”).  Landlord shall have the right (but not the duty or
obligation at all times to monitor the work for compliance with the Building
regulations and procedures and governmental controls.  If Landlord determines
that any of the Building regulations or procedures or governmental controls are
not being strictly complied with, Landlord may immediately require the cessation
of all work being performed in or around the Premises until such time as
Landlord is satisfied that the applicable regulations, procedures and
governmental controls will be observed.  Landlord’s monitoring of any work in or
around the Premises shall not be deemed a certification by Landlord of
compliance with any applicable governmental control or of the building
regulations and procedures or a waiver by Landlord of its right to require
strict compliance by Tenant with such Building regulations and procedures and
governmental controls, nor shall such monitoring relieve Tenant from any of its
responsibilities and liabilities relating to such work.

 

40.  EARLY OCCUPANCY AND RENT ABATEMENT.  Tenant shall be given possession of
the demised premises upon execution of this Lease for the purposes of
constructing the leasehold improvements described in Article 38 of this Lease. 
Tenant’s possession of the demised premises prior to the commencement date of
this Lease shall be in accordance with all the terms and conditions of this
Lease except that rent payable pursuant to Article 2, 20, and 36 shall be waived
for any period prior to the Commencement Date.

 

41.  TERMINATION RIGHT.  Tenant shall have the one-time right to terminate their
lease after the twenty-fourth (24th) month of the lease term upon no less than
sixty (60) days prior written notification to the Landlord.  Upon written
notification, Tenant shall deliver to Landlord a termination fee in the amount
of unamortized (over the remaining term of this Lease) tenant improvements,
leasing commissions and three (3) months base rent.

 

--------------------------------------------------------------------------------


 

This lease consists of forty-one (41) Articles consecutively numbered.

 

Rules and regulations of the building referred to herein which constitute a part
of this lease

 

1.  The sidewalks, entrances, lobby, garage, elevators, stairways and public
corridors shall be used only as a means of ingress and egress and shall remain
unobstructed at all times.  The entrance and exit doors of all suites are to be
kept closed at all times, except as required for orderly passage to and from a
suite. Loitering or congregating in any part of the building or obstruction of
any means of ingress or egress shall not be permitted.  Doors and windows shall
not be covered or obstructed except that Landlord shall have the right to
require Tenant to keep the drapes closed at all times.

 

2.  Plumbing fixtures shall not be used for any purposes other than those for
which they were constructed, and no rubbish, newspapers, trash or other
substances of any kind shall be thrown into them.  Walls, floors and ceilings
shall not be defaced in any way, and no one shall be permitted to mark, drive
nail, screw or drill into, paint, or in any way mar any building surface, except
that pictures, certificates, licenses and similar items normally used in
Tenant’s business may be carefully attached to the walls of the demised premises
by Tenant in a manner to be prescribed by Landlord.  Upon removal of such items
by Tenant, any damage to the walls or other surfaces, except minor nail holes,
shall be repaired by Tenant.

 

3.  No awning, shade, sign, advertisement or notice shall be inscribed, painted,
displayed or affixed on, in or to any window or door or any other part of the
outside or inside of the building or the demised premises.  No window displays
or other public displays shall be permitted, without the prior written consent
of Landlord. Tenant shall not solicit other tenants in the building. Drapes may
be installed by tenants provided they are of such color, material, construction
and installation as may be prescribed by landlord.  All tenant identification on
public corridor doors will be installed by Landlord for Tenant, but the cost
shall be paid by Tenant.  No lettering or signs other than the name of the
Tenant will be permitted on public corridor doors, with the size and type of
letters to be prescribed by Landlord.  The bulletin board or directory of the
building will be provided exclusively for the display of the name and location
of Tenant only, and Landlord reserves the right to exclude all other names
therefrom and to impose on Tenant Landlord’s building standard charge for each
and every name other than the name of Tenant which Tenant may desire to be
placed upon such bulletin board and to which Landlord may consent.  All requests
for listing of Tenants on the Directory of Building Tenants must be submitted to
the office of the building in writing.  Landlord reserves the right to approve
all listing requests.

 

4.  Electric wiring of every kind and telephone outlets shall be installed in a
manner as will be prescribed by Landlord.  The location of convenience outlets,
electric light outlets, power outlets and telephone outlets shall be approved by
Landlord, but the cost of installation thereof shall be borne by Tenant.

 

5.  The weight, size and position of all safes and other unusually heavy objects
used or placed in the building shall be prescribed by Landlord and shall, in all
cases, stand on metal plates of such size as shall be prescribed by Landlord. 
The repair of any damage done to the building or property therein by putting in
or taking out or maintaining such safes or other unusually heavy objects shall
be paid for by Tenant.

 

6.  All freight, furniture, fixtures and other personal property shall only be
moved into, within and out of the building at times designated by and under the
super vision of Landlord and in accordance with such regulations as may be
posted in the office of the building.  In no event will Landlord be responsible
for any loss or damage to such freight, furniture, fixtures or personal property
from any cause.

 

7.  No improper noises, vibrations or odors will be permitted in the building,
nor shall any person be permitted to interfere in any way with tenants or those
having business with them.  No person will be permitted to bring or keep within
the building any animal, bird or bicycle.  No person shall throw trash, refuse,
cigarettes or other substances of any kind any place within or out of the
building, except in the refuse containers provided therefor.  No person shall be
employed by Tenant to do janitor work in any part of said building without the
written consent of Landlord.  Landlord reserves the right to exclude or expel
from the building any person who, in the judgment of Landlord, is intoxicated or
under the influence of liquor or drugs or who shall in any manner do any act in
violation of the rules and regulations of said building.

 

8.  The storage of goods, wares or merchandise on the premises will not be
permitted except in areas specifically designated by Landlord for storage.  No
auction, public or private, will be permitted in the premises.  Articles of
unusual size or weight and articles which exceed the design floor weight of the
building are not permitted in the building, unless permitted by Landlord in
writing.

 

9.  The requirements of Tenant will be attended only upon application at the
office of the building.  Landlord’s employees shall not perform any work or do
anything outside of their regular duties unless under special instruction from
the office of the building, and no such employee shall admit any person (Tenant
or otherwise) to any office without specific instructions from the office of the
building.

 

10.  All keys shall be obtained from Landlord, and all keys shall be returned to
Landlord upon termination of this lease.  Tenant shall not change the locks or
install other locks on the doors.

 

11.  Any Tenant using the premises after regular business hours or on
non-business days shall lock any entrance doors to the building used by Tenant
immediately after entering or leaving the building.  Tenant, his employees,
agents or associates, or other persons entering or leaving the building when it
is so locked may be required to sign the building register when so doing, and
any watchman in charge may refuse to admit Tenant or any of Tenant’s employees,
agents or associates, or any other person to the building while it is so locked
without a pass previously arranged or other satisfactory identification showing
such person’s right to access to the building at such time.  However,  Landlord
assumes no responsibility whatsoever in connection therewith and shall not be
liable for any damage resulting from any error in regard to any such pass or
identification or from the admission of or refusal to admit, any person to said
building.

 

12.  Tenant shall be deemed to have read these rules and to have agreed to abide
by them as a condition to his occupancy of the space herein leased.  THIS LEASE
AGREEMENT WILL NOT BECOME EFFECTIVE OR A BINDING AGREEMENT BETWEEN THE PARTIES
UNTIL IT HAS BEEN COUNTERSIGNED BY CITINATIONAL-BUCKEYE BUILDING CO. AND A COPY
EXECUTED BY ALL THE PARTIES HERETO HAS BEEN RETURNED TO THE TENANT.

 

LANDLORD:

TENANT:

CITINATIONAL-BUCKEYE BUILDING CO.,

CITY NATIONAL BANK

a California limited partnership

a national banking association

By:

OLIVE-SIXTH BUCKEYE CO., General Partner

 

 

 

 

 

 

 

By:

/s/ Bram Goldsmith

 

By:

/s/ [ILLEGIBLE]

 

 

Bram Goldsmith, General Partner

 

 

 

--------------------------------------------------------------------------------


 

[GRAPHIC]

 

606 S. Olive St.

Suite 1100

City National Bank

 

--------------------------------------------------------------------------------


 

[GRAPHIC]

 

[ILLEGIBLE]

 

[CITY NATIONAL BANK LOGO]

 

606 S. Olive Street

Los Angeles, California

 

11th Floor

Furniture Plan

 

A - 5

 

--------------------------------------------------------------------------------


 

This lease consists of forty-one (41) Articles consecutively numbered.

 

Rules and regulations of the building referred to herein which constitute a part
of this lease

 

1.                                       The sidewalks, entrances, lobby,
garage, elevators, stairways and public corridors shall be used only as a means
of ingress and egress and shall remain unobstructed at all times.  The entrance
and exit doors of all suites are to be kept closed at all times, except as
required for orderly passage to and from a suite.  Loitering or congregating in
any part of the building or obstruction of any means of ingress or egress shall
not be permitted.  Doors and windows shall not be covered or obstructed except
that Landlord shall have the right to require Tenant to keep the drapes closed
at all times.

 

2.                                       Plumbing fixtures shall not be used for
any purposes other than those for which they were constructed, and no rubbish,
newspapers, trash or other substances of any kind shall be thrown into them. 
Walls, floors and ceilings shall not be defaced in any way, and no one shall be
permitted to mark, drive nail, screw or drill into, paint, or in any way mar any
building surface, except that pictures, certificates, licenses and similar items
normally used in Tenant’s business may be carefully attached to the walls of the
demised premises by Tenant in a manner to be prescribed by Landlord.  Upon
removal of such items by Tenant, any damage to the walls or other surfaces,
except minor nail holes, shall be repaired by Tenant.

 

3.                                       No awning, shade, sign, advertisement
or notice shall be inscribed, painted, displayed or affixed on, in or to any
window or door or any other part of the outside or inside of the building or the
demised premises.  No window displays or other public displays shall be
permitted, without the prior written consent of Landlord. Tenant shall not
solicit other tenants in the building.  Drapes may be installed by tenants
provided they are of such color, material, construction and installation as may
be prescribed by landlord.  All tenant identification on public corridor doors
will be installed by Landlord for Tenant, but the cost shall be paid by Tenant. 
No lettering or signs other than the name of the Tenant will be permitted on
public corridor doors, with the size and type of letters to be prescribed by
Landlord.  The bulletin board or directory of the building will be provided
exclusively for the display of the name and location of Tenant only, and
Landlord reserves the right to exclude all other names therefrom and to impose
on Tenant Landlord’s building standard charge for each and every name other than
the name of Tenant which Tenant may desire to be placed upon such bulletin board
and to which Landlord may consent.  All requests for listing of Tenants on the
Directory of Building Tenants must be submitted to the office of the building in
writing.  Landlord reserves the right to approve all listing requests.

 

4.                                       Electric wiring of every kind and
telephone outlets shall be installed in a manner as will be prescribed by
Landlord.  The location of convenience outlets, electric light outlets, power
outlets and telephone outlets shall be approved by Landlord, but the cost of
installation thereof shall be borne by Tenant.

 

5.                                       The weight, size and position of all
safes and other unusually heavy objects used or placed in the building shall be
prescribed by Landlord and shall, in all cases, stand on metal plates of such
size as shall be prescribed by Landlord.  The repair of any damage done to the
building or property therein by putting in or taking out or maintaining such
safes or other unusually heavy objects shall be paid for by Tenant.

 

6.                                       All freight, furniture, fixtures and
other personal property shall only be moved into, within and out of the building
at times designated by and under the super vision of Landlord and in accordance
with such regulations as may be posted in the office of the building. In no
event will Landlord be responsible for any loss or damage to such freight,
furniture, fixtures or personal property from any cause.

 

7.                                       No improper noises, vibrations or odors
will be permitted in the building, nor shall any person be permitted to
interfere in any way with tenants or those having business with them.  No person
will be permitted to bring or keep within the building any animal, bird or
bicycle.  No person shall throw trash, refuse, cigarettes or other substances of
any kind any place within or out of the building, except in the refuse
containers provided therefor.  No person shall be employed by Tenant to do
janitor work in any part of said building without the written consent of
Landlord.  Landlord reserves the right to exclude or expel from the building any
person who, in the judgment of Landlord, is intoxicated or under the influence
of liquor or drugs or who shall in any manner do any act in violation of the
rules and regulations of said building.

 

8.                                       The storage of goods, wares or
merchandise on the premises will not be permitted except in areas specifically
designated by Landlord for storage.  No auction, public or private, will be
permitted in the premises.  Articles of unusual size or weight and articles
which exceed the design floor weight of the building are not permitted in the
building, unless permitted by Landlord in writing.

 

9.                                       The requirements of Tenant will be
attended only upon application at the office of the building.  Landlord’s
employees shall not perform any work or do anything outside of their regular
duties unless under special instruction from the office of the building, and no
such employee shall admit any person (Tenant or otherwise) to any office without
specific instructions from the office of the building.

 

10.                                 All keys shall be obtained from Landlord,
and all keys shall be returned to Landlord upon termination of this lease. 
Tenant shall not change the locks or install other locks on the doors.

 

11.                                 Any Tenant using the premises after regular
business hours or on non-business days shall lock any entrance doors to the
building used by Tenant immediately after entering or leaving the building. 
Tenant, his employees, agents or associates, or other persons entering or
leaving the building when it is so locked may be required to sign the building
register when so doing, and any watchman in charge may refuse to admit Tenant or
any of Tenant’s employees, agents or associates, or any other person to the
building while it is so locked without a pass previously arranged or other
satisfactory identification showing such person’s right to access to the
building at such time.  However, Landlord assumes no responsibility whatsoever
in connection therewith and shall not be liable for any damage resulting from
any error in regard to any such pass or identification or from the admission of
or refusal to admit, any person to said building.

 

12.                                 Tenant shall be deemed to have read these
rules and to have agreed to abide by them as a condition to his occupancy of the
space herein lease.  THIS LEASE AGREEMENT WILL NOT BECOME EFFECTIVE OR A BINDING
AGREEMENT BETWEEN THE PARTIES UNTIL IT HAS BEEN COUNTERSIGNED BY CITINATIONAL
BUCKEYE BUILDING CO. AND A COPY EXECUTED BY ALL THE PARTIES HERETO HAS BEEN
RETURNED TO THE TENANT.

 

LANDLORD:

TENANT:

CITINATIONAL-BUCKEYE BUILDING CO.,

CITY NATIONAL BANK,

a California limited partnership

a national banking association

By:

OLIVE-SIXTH BUCKEYE CO., General Partner

 

 

 

 

 

 

 

By:

/s/ Bram Goldsmith

 

By:

/s/ [ILLEGIBLE]

 

 

Bram Goldsmith, General Partner

 

[ILLEGIBLE]

 

--------------------------------------------------------------------------------
